UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2194



TIMOTHY DANIEL HEAD,

                                            Plaintiff - Appellant,


     versus


RUTHERFORD COUNTY; JOHN CONDREY, In Respondeat
Superior, County Manager; KEITH MELTON, In
Respondeat Superior, Clerk of Court; RANDY
POOL, Judge, In individual capacity and
Judicial capacity; RUTHERFORD COUNTY SHERIFF'S
DEPARTMENT; DAN GOOD, Sheriff, In Respondeat
Superior & In individual capacity; JOANNE
LAVENDER, In individual capacity and In
bailiff capacity and In Respondeat Superior;
ROY HARRISON, In individually capacity and In
bailiff/jailer   capacity;    JOHN   DOE,   In
individual capacity and In bailiff/jailer
capacity,


                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-04-89-1)


Submitted:    February 25, 2005              Decided:   May 3, 2005


Before MOTZ, KING, and GREGORY, Circuit Judges.
Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Timothy Daniel Head, Appellant Pro Se. Scott Douglas MacLatchie,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Timothy Daniel Head appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying

his motion for reconsideration.   With respect to the merits of the

§ 1983 claim relating to an incident in a state court, we have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Head v.

Rutherford Co., No. CA-04-89-1 (W.D.N.C. Sept. 14, 2004).

          Pursuant to Fed. R. Civ. P. 11, the district court

imposed a system of prefiling review on Head.    Because the court

did not afford Head the notice and opportunity to respond required

by the Rule prior to imposing the sanction, we vacate that portion

of the district court’s order and remand for further proceedings.

See Fed. R. Civ. P. 11(c).

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.*



                   AFFIRMED IN PART; VACATED AND REMANDED IN PART




     *
      To the extent that Head also appeals the district court’s
order denying his motion to file a belated appeal, that portion of
the appeal is moot.

                              - 3 -